Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.  
	Claims 3, 5-8, 12, and 13 are original claims.  
Claims 4 and 9-11 have been previously presented.  
Claims 2 and 14-21 have been canceled.
Claims 1 and 3-13 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments, on pages 4-5, filed on 8/5/21 have been fully considered but they are not persuasive. 
	Applicant notes, on page 4, that claim 1 has been amended, and argues that all claims are in condition for allowance. The Examiner respectfully disagrees.
	Applicant’s arguments have been fully considered, but are unpersuasive. Applicant’s arguments are addressed below.
	35 U.S.C. 112(b):
	Applicant notes, on page 4, that claims 1 and 3-13 stand rejected under 35 USC 112(b). Applicant states claim 1 has been amended to more closely mirror the language of the specification. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn. In view of the amended claims, the attributes of the shape files are not 
	35 U.S.C. 112(a):
	Applicant notes, on page 4, that claims 1 and 3-13 stand rejected under 35 USC 112(a). Applicant states claim 1 has been amended to more closely mirror the language of the specification. The rejections under 35 USC 112(a) are withdrawn in view of the amended claims, under the claim interpretation discussed in previous Office Actions and the instant Office Action, below.
	The Examiner notes the specification references a, “contiguous area,” in two paragraphs (emphasis added):
Figure 7 illustrates an attribute table 700. An attribute 701 is any piece of information or data that can be associated with one or more polygons 603. Polygon 603 can each represent the largest contiguous area having the same attributes 701. Each polygon 603 can have a unique identifier to associate attributes 701 with polygon 603. In one embodiment, one or more attributes 701 can be combined to form unique identifier. Attributes 701 can include, but are not limited to, state, county, abstract, tract, land and/or mineral owner name, property address, lease status, lease expiration, lessor, lessee, and/or lease date, offset provision, offset provision status, geographic relationship to a particular shape 502, and/or geographic relationship to a particular landmark. (0039)
As shown in Figure 14, the first company is able to lease properties all around the leases of the second property, effectively blocking off the second company from having contiguous leased area (0048)

	As described by the instant specification, a polygon may represent the largest contiguous area having the same attributes, wherein the attributes may include the state and county associated with each polygon (see instant specification at 0039). The only see instant specification at 0048). As such, as described by the instant specification, a map of an area comprising polygons for identified particular attributes of state and county may be interpreted as a map of an area within a geographic region comprising shape files associated with polygons comprising identified particular attributes of count and state, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same (i.e., each polygon represents a county within the state, which may be interpreted as the largest contiguous area in which the values of the state and county attributes are the same)..[See also Applicant Remarks, 11 /24/20, pgs. 2-3; and see also the discussion of claim interpretation in previous Office Actions] 
	Additionally, the Examiner notes the claim interpretation above corresponds not only to the disclosure of the specification, as discussed above, but also to Applicant’s arguments from Remarks filed 11/24/20 (emphasis added):
	The Applicants presents the following explanation for the use of the term "attributes". As disclosed by the specification of the instant application, the attribute which is referenced as 701 can be any piece of information or data that can be associated with one or more polygon 603. That being, the attributes can include but are not limited to, state, country, abstract, tract, land, and/or mineral owner name, property address, lease status, lease expiration, lessor, lessee, and/or lease date, offset provision, offset provision status, geographic relationship to a particular shape, and/or geographic relationship to a particular landmark. (Applicant Remarks, 11/24/20, pgs. 2-3)
	The Applicants presents that in view of the broadest reasonable interpretation, the term "all attributes" is to be interpreted to be at least one or at least one particular combination, but not limited to, any of the above listed attributes that is of a particular concern to the shape files...regions or shapes or polygons in a map are created due to the difference in values of the particular attributes or combination of particular attributes identified. (Applicant Remarks, 11/24/20, pg. 3)

35 U.S.C. 101:
	Applicant notes, on page 4, that claims 1 and 3-13 stand rejected under 35 USC 101. Applicant states, on page 4, that, “Applicant believes that as amended the claim overcomes the rejection,” The Examiner respectfully disagrees. Applicant is directed to the 35 USC 101 section in the Office Action, below, for a complete discussion of the abstract idea as related to the pending claims.
35 U.S.C. 103:
	Applicant argues, on pages 4-5, that the cited prior art documents, alone or together, fail to teach all elements of claim 1.The Examiner respectfully disagrees.  The Examiner notes Applicant provides no arguments for which the Examiner to provide a response. Applicant is directed to the 35 USC 103 section in the Office Action, below, for a complete discussion of the pending claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1 and 3-13, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, 
	Eligibility Step One
	In the instant case, claims 1 and 3-13 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.	
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
	receiving attribute date
	storing a plurality of shape files within a geographic region, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
	displaying a visual representation of a particular shape file; 
	receiving data from one of said users, received data being a contract and comprising said tract code and a second attribute; 
	comparing party information of said data to said current ownership information; 
linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
	updating said visual representation, said updated visual representation comprises said particular shape file incorporated with said second attribute; and 
	securing a lease based at least in part on said visual representation.  
	As such, the abstract idea illustrated comprises functions and limitations associated with assigning attributes to a shape on a map (i.e., transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises certain methods of organizing human activity and mental processes.
Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claim limitations recited above are similar to fundamental economic principles or practices (i.e., mitigating risk) in that they are directed to securing a lease based on following instructions of the claimed method comprising transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving attribute data, storing shape files, displaying a visual representation of a particular shape file, receiving data from a user, comparing information, linking said second attribute to said shape file if information matches, updating said visual representation, and securing a lease). Risk associated with securing a lease is mitigated by receiving attribute date; storing a plurality of shape files within a geographic region...each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; displaying a visual representation of a particular shape file; receiving data from one of said users, received data being a contract and comprising said tract code and a second attribute; comparing party information of said data to said current ownership information; 

securing a lease based at least in part on said visual representation (i.e., mitigating risk associated with securing a lease based on receiving attribute data, storing shape files within a geographic region, wherein each shape file comprises a first attribute, including current ownership information, a second attribute, and a unique tract code, displaying a visual representation of shape files, receiving contract data comprising a contract, the tract code, and a second attribute, comparing information, linking information to a particular shape file is information matches, and updating the visual representation in order to secure a lease based at least in part on the visual representation). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	Additionally, the claim limitations recited above are similar to commercial or legal interactions (including agreements in the form of contracts in that they are directed to securing a lease [i.e., securing a lease, wherein a lease is interpreted as a form of a contract] based on following instructions of the claimed method. The discussion above applies here, as well.
	Additionally, the claim limitations recited above are similar to advertising, marketing or sales activities or behaviors (including agreements in the form of contracts in that they are directed to activities or behaviors for securing a lease [i.e., receiving data, storing data, displaying a visual representation of the data, receiving 
	Additionally, the claim limitations recited above are similar to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to securing a lease based on following instructions of the claimed method. The discussion above applies here, as well.
	The Examiner notes the specification describes the disclosure as system for defining rights and obligations within a map (0008), and, in discussing the known methods for keeping tract of land title information and tract index information evolving over the years, the specification states (emphasis added):
Methods for keeping tract of land title information and tract index information have evolved over the years. Previous methods for displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them. Then, a title history search needed to be conducted on each individual tract to determine ownership percentages. Since such processes cost time and money, accounting for resources spent per tract has been necessary as well. Costs for negotiating and contracting with leaseholders represented on hand-drawn tracts also need to be taken into account. (0002)
Additionally, previous methods have included compiling all information regarding title, and leases in multitudes of document formats, such as .pdf, .rtf, .xls and .doc files. In the context of oil and gas title research, as various inputs from landmen in different geographical locations submit title history and lease information, their data is submitted in various formats and contain variances and inconsistencies in the data itself due to the difference of each Counties methods of recordation. Each tract in a given contract or lease can be labeled or numbered and inputted into a database. Once inputted, each individual tract requires a title search to determine ownership and title issues. Once determined, reports are written for each tract
Contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines. Similarly, mortgages and homeownership, legal obligations, title and property issues (easements, covenants) must be accounted for based on property location. Determining lease terms, contract expirations, lessor rights, and offset provisions, for example, requires searching through title information in databases. Presently, title research, along with the production of title opinions and curing defects can take several months, or even years. Due to overlapping title areas of interest or tracts, and the lack of previously prepared data, there is often duplication of efforts and inefficient allocation of resources. (0004)
In addition to the time needed to collect raw data, significant amounts of time are also spent in analyzing and manipulating information, such as ownership information, related contracts, and other burdens and appurtenances related to the track. As a result, deadlines are often under risk and lease or contract provisions might inadvertently be violated. Furthermore, such information is constantly changing, and needs to be perpetually updated for efficient decision-making. Finally, the vast amount of data that needs to managed is too diverse and complex to organize merely in columns and rows of spreadsheets. The current system of assimilation and manipulation of data from multiple data sources could not be made in a timely manner or without inordinate allocation of resources. (0005)
	
	The Examiner notes the disclosure of the instant specification in discussing the known methods for keeping tract of land title information and tract index information, compiling all information regarding title and leases in multitudes of formats, particularly in the context of oil and gas title research, wherein contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines, and analyzing and manipulating information, such as ownership information, related to contracts, and other burdens and appurtenances related to the track, wherein deadlines are often under risk and lease or contract provisions might inadvertently be violated (see instant specification at 0002-0005), and the disclosure of the specification in acknowledging the current systems are capable of the assimilation and manipulation of data from multiple data sources if given appropriate time and Certain Methods of Organizing Human Activity, and automating a known, manual method, as discussed above.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., storing shape files, displaying a visual representation of a particular shape file, receiving data from a user, comparing information, linking said second attribute to said shape file if information matches, updating said visual representation, and securing a lease). As drafted, these limitations, under the broadest reasonable interpretation, and according to the 
	Additionally, as discussed above, 	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the abstract idea of claim 1 may be performed without the aid of computers. For example, “storing in a data store a plurality of shape files within a geographic region,” and, “displaying a visual representation of a particular shape file on displays viewable by users,” may both be performed without the aid of computers (i.e., storing a plurality of shape files within a geographic region in a book of maps, and displaying a visual representation of a particular shape file on displays viewable by users, wherein the shape file is a shape with noted attributes displayed on a map viewable by users). The additional element of data [attribute date] being keyed in by a user implies the claimed invention is comprised of generic components programmed to perform generic functions.
	While claim 13 recites the additional element of a non-transitory computer-readable storage medium comprising a computer readable program code embodied 
	The Examiner notes the specification describes the system as being comprised of common components executing instructions (0031-0032, 0034-0035, 0054-0059).
The Examiner notes the specification acknowledges, “[p]revious methods for displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them,” (0002), “previous methods have included compiling all information regarding title, and leases,” (0003), “[e]ach tract in a given contract or lease can be labeled or numbered and inputted into a database. Once inputted, each individual tract requires a title search to determine ownership and title issues. Once determined, reports are written for each tract. This requires much time and expense to process,” (0003), “Contracting with lessors requires accounting for various tracts of land, boundaries, mineral and surface rights, as well as terms for drilling and various deadlines. Similarly, mortgages and homeownership, legal obligations, title and property issues (easements, covenants) must be accounted for based on property location. Determining lease terms, contract expirations, lessor rights, and offset provisions, for example, requires searching through title information in databases,” (0004), “[i]n addition to the time needed to collect raw data, significant amounts of time are also spent in analyzing and manipulating information, such as ownership information, related contracts, and other burdens and appurtenances related to the track,” (0005). As such, Applicant is merely automating a known process. 
	The limitations comprise using a computer as a tool for performing broadly claimed functions by transmitting and receiving data over a network in a generic mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim does not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not directed to significantly more than an abstract idea.
	Eligibility Step 2B

	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1 and 13 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
claims 3-8 and 12 the limitations further embellish the abstract idea as related to data associated with the shape file, contract, and attributes. The claims do not add anything beyond the abstract idea.
	Claims 9-11 merely further embellish the abstract idea by describing the data comprising the shape file and displaying the visual representation. The claims do not add anything in addition to the abstract idea.
	As noted above, the specification acknowledges that it was known in the art prior to the effective filing date of the claimed invention for previous methods to include compiling all information regarding title and leases, such as title information and tract index information, in multitudes of formats, labeling or numbering each tract, inputting tract information into a database, displaying lease provisions included taking a spreadsheet of data and hand-drawing tracts, as well as possibly numbering them, determining lease terms, contract expirations, lessor rights, and offset provisions by searching through databases (0002-0004). As described by the instant specification, transmitting information, receiving information, storing information, and displaying information associated with property titles and leases in a multitude of formats are well-understood, routine, and conventional. 
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, 
	Therefore, claims 1 and 3-13 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, U.S. Patent 8538918, in view of Klawinski, U.S. Patent 20110066675, and further in view of Drillinginfo DI Land Sort by lease expiration date and LandTract Lease Status, www.info.drillinginfo.com, 8.23.13 (hereinafter referenced as, “Drillinginfo”).
	Claims 1 and 13 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
	Regarding claims 1 and 13:
	Pearcy — which is directed to a system and method for tracking parcel data acquisition and data associated with parcel geometries — discloses:
	(claim 1) A method of assigning attributes to a shape on a map comprising the steps of:	 
	receiving attribute date keyed in by a user; ...[see also the discussion of the subsequent limitation of, “receiving data from one of said users,” below]
	[a system and method for parcel data acquisition and tracking comprising an alphanumeric input device such as keyboard (c4:56 – c5:3, Figs. 2a-b); data may be entered manually (c19:-19, c22:28-33, c22:64-65, c24:2-8); fields with data to append...fields [to be populated] may include a state identifier (STATE_ CODE), a county identifier (COUNTY_CODE), an assessor's parcel number (APN), alternate reference id (APN2), a user identifier (CREATE_USER), a creation date (CREATE_DT), a resource identifier (SOURCE), and a status of the data (D_STATUS)...A load date (CREATE_DT) and the original source of the data (SOURCE) may also be calculated from inputs, for example, provided to a textbox (c13:37-51); relationships may include information on the actual dataset received... information may be stored and/or provided for resources that tracks changes made to the resource, when the changes were made, and by what system user... information may be maintained about creation and edit dates/entities for the dataset and/or resource (c25:64 – c26:10)] As described by Pearcy, a system and method for parcel data acquisition and tracking comprises an alphanumeric input device such as keyboard the system, wherein fields to be populated include fields associated with parcel information, user information, and date information associated with the information populated in the fields, including date information associated with when information was loaded and when changes were made; wherein information may be maintained about creation and edit dates/entities for the dataset and/or resource, wherein relationships may include information on the actual dataset received and information that tracks changes, when the changes were made, what system user made the changes (i.e., a system user may provide information associated with a parcel by entering data manually, such as by providing field information to a text box via an alphanumeric input device such as keyboard, wherein a field may be associated with when the field data was created or changed, wherein the system would track the relationships associated with the parcel data, and may track parcel data associated with a field was loaded/created, track when changes to parcel data were made, and track who made changes to the field data. The Examiner asserts the disclosure of Pearcy teaches or suggests the broadest reasonable interpretation of, “receiving attribute date keyed in by a user.”
	Additionally and alternatively, Pearcy discloses:
	[parcel project description data may be received from a system user through a graphical user interface (c19:43-44; see also c19:53-57); Information about the project may be entered into the tracking application. For example, project name effective date 907, due date 909, received date 911, delivery date 913, assigned to entity 915 (e.g., an employee number of the employee assigned to the project), research access identifier 916, notes 917, point type 919, parcel object count 921 (e.g., a number of objects associated with a particular data set), address data count 923, APN count 925, owner name count 927, and indicators for address data, APN, and owner name (e.g., which may indicate whether the information is available) (c20:45-56, Fig. 9a, Fig. 9b)]; As seen in FIG. 7b, in some embodiments, parcel data 753 may be updated in the database 125 by replacing parcel data 753 in the database 125 with new parcel data 751... The subdivisions, etc. and the adjustments may be provided manually (e.g., by a system user) and/or automatically by a computer system (c17:58 – c18:11); parcel data 753 may be edited (e.g., by a system user or computer system) and the edits may be persisted (c19:18-20); the status may be received from the first parcel data source (e.g., in data from the first parcel data source), determined from other information associated with data from the first parcel data source (e.g., data included in metadata with the data from the first parcel data source), or entered manually. For example, a graphical user interface may be provided for entry of the status of the first parcel data source (e.g., to be entered by a system user) (c19:12-21)] As such, the disclosure of Pearcy further describes additional examples of receiving parcel project description data from a user; wherein information about a project may be entered, wherein the information may be associated with a plurality of dates associated with attributes relating to the project, such as effective date, due date, received date, and delivery date, wherein a user may manually edit parcel data or provide adjustments 
	storing in a data store a plurality of shape files within a geographic region,
	[a computer system for implementing various embodiments of a system and method for parcel data acquisition and tracking, wherein the system may comprise components such as a CPU with an associated memory medium storing program instructions executable by the CPU (c4:56-64, Fig. 1, Fig. 2a, Fig. 2b; see also c5:4-40 discussing the system and non-volatile memory medium, c35:50-66, c36:5-13); perform data standardization and/or normalization of parcel data from different sources into a common format database or collection of databases (c1:35-38, Fig. 6a, Fig. 7a); parcel data in the form of a shape file (c10:50-52); Shape-files 703 may include various levels of data…shape-files 703 may provide parcel geometry and several related attributes (c7:20 – c7:25, Fig. 34); parcel polygons for storage in the database may represent administrative boundaries as defined by local authorities for a region (c35:14-21); formatted parcel data may be loaded into a common format database…may be loaded into a spatially enabled database…an icon 201 representing the parcel data 300(c15:57-64); The relationships may include information on the actual dataset received... information may be stored and/or provided for resources that tracks changes made to the resource, when the changes were made, and by what system user (c25:64 – c26:10)] As described by Pearcy, parcel polygons may be interpreted as shape files within a geographic region, and an icon representing the parcel data may be interpreted as shape files within a geographic region. 
	wherein each shape file of said plurality of shape files represents the [...] area in which all values of identified particular attributes of said shape files are the same, 
	[map views comprising boundary lines at different levels, such as country, state, county, region, city, township, etc., (c5:49-66, c10:13-44; c35:14-20, Fig. 34); polygons may share the same attribution (c35:24-25); two or more polygons with similar or equal attributes combined together in a single geometry describing the parcel (c7:67 – c8:5); Eliminating these multi-part features may decrease parcel feature complexity and may facilitate geometry comparison among polygons. For example, the excess polygons may be eliminated leaving one polygon for the parcel feature (c8:8-13); in some data sets, a parcel may have at least two polygons associated with the same attributes, and a script may use one or more logical tests to determine which one of the polygons should be kept and which should be eliminated (c8:13-29); polygons may share the same attribution (c35:24-31); scripts may be used to clean-up/repair geometries of received (i.e., original) parcel data (c7:47-53); scripts may be used to convert multi-part parcel geometries of the original data to single part parcel geometries (c7:65-67)] Regarding the limitation of, “wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same,” in addition to the disclosure above, while Pearcy further discloses polygons may share the same attribution (c35:24-31), and two or more polygons with similar or equal attributes combined together in a single geometry describing the parcel (c7:67 – c8:5), which may be interpreted as comprising a polygon representing the largest contiguous area in which all values of identified particular attributes are the same, in the interest of compact Pearcy does not appear to explicitly recite the limitations in the context of a largest contiguous area in which all values of identified particular attributes of said shape files are the same.
	further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
	[Shape-files 703 may include files received from outside sources. Shape-files 703 may include various levels of data…some shape-files 703 may only include parcel geometry (e.g., data points, such as parcel description coordinates, for a polygon defining parcels) while other shapefiles 703 may provide parcel geometry and several related attributes (c7:16-25, Fig. 7a); different combinations of attributes may be appended to acquired parcel data. For example, the Assessor's Parcel Number (APN), Tax identification (ID) number, and situs information (such as mailing address, state, zip code, owner's name, flood zone, elevation of insurable property, etc.) may be stored for associated parcel data (e.g., for an associated parcel description) (c1:66 – c2:5); collecting current parcel owner data to analyze parcel data based on regions (c6:26-33)]
	displaying a visual representation of a particular shape file on displays viewable by users; 
	[a parcel map creatable with parcel data (c9:38-39, Fig. 4a, Fig. 4b, Fig. 34)]
	receiving data from one of said users, [the discussion of the previous limitation of, “receiving attribute date keyed in by a user,” applies here, as well]
	[parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) parcel data may be edited (e.g., by a system user or computer system) (c18:18-20); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)]
	received data [...] comprising said tract code and a second attribute; 
	[different combinations of attributes may be appended to acquired parcel data. For example, the Assessor's Parcel Number (APN), Tax identification (ID) number, and situs information (such as mailing address, state, zip code, owner's name, flood zone, elevation of insurable property, etc.) may be stored for associated parcel data (e.g., for an associated parcel description) (c1:66 – c2:5); parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) and/or automatically by a computer system (c17:58 – c18:12); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)] This teaches or suggests a user may provide any attribute disclosed.	
	comparing party information of said data to said current ownership information; 
NOTE: The Examiner notes the disclosure as related to, “comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file,” may be applied to the limitation as related to, “each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information”

	[collecting current parcel owner data to analyze parcel data based on regions (c6:26-33); new parcel data may be compared to data already in the database 125. An analyzing script may determine which data is different (c11:25-29); determine if the parcel data 300 matches existing data…attribute characteristics may be verified. For example, the APN, address, and owner names stored with the data may be checked for usability…Other methods for reviewing the data may also be used (c10:35-49); comparing new data to stored data and updating/replacing data (c2:60-61, c11:25-40, Fig. 7b, Fig. 35)]
	linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and updating [the data based on linking attributes to a shape file/updating attributes linked to a shape file],
NOTE: The Examiner notes the claim comprises a contingent limitation, wherein the function of, “linking said second attribute to said particular shape file,” is associated with the contingency of, “if said party information matches one or more owners of said current ownership information of said particular shape file.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04 II). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (See MPEP 2111.04).
	Pearcy discloses:
	[The polygons may also have associated attributes (c16:47-52); Attributes may also provide links to other data (c2:5-8, c16:27-32, Fig. 35; see also c8:30-43, Fig. 5 discussing linking attribute data to a polygon representing an object identifier); parcel data 300 stored in the common format database 125 may be stored as a parcel layer that includes parcel descriptions (e.g., boundary coordinates) and linked attribute data (c5:49-55); comparing new data to stored data and updating/replacing data see also c17:58 – c18:11, Fig. 7a, Fig. 7b discussing updating parcel data associated with shopping malls and condominiums)] As described, the polygons [shape files] represent tracts of land, which are linked to different combinations of attributes associated with the tract, such as the parcel number, owner’s name, and other attributes. The attribute data for the different set of attributes may be collected manually or automatically. Comparing new data to stored data and updating/replacing data results in the attribute data being compared and replaced, if necessary, which results in the new data being linked to the shape file. 
	updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute; and 
	[a parcel map creatable with parcel data (c9:38-39, Fig. 4a, Fig. 4b, Fig. 34); parcel data may be updated in the database by replacing parcel data in the database with new parcel data may be provided manually (e.g., by a system user) (c17:58 – c18:12); current parcel owners may be a source of parcel data (c6:26-29); parcel data may be edited (e.g., by a system user or computer system) (c18:18-20); a system user may choose to view other information about the dataset, to modify information about the dataset, and/or to modify the dataset (c26:13-16)] As such, the parcel map may be creatable with parcel data, wherein parcel data may be updated by providing, editing, or modifying information about the dataset, resulting in the parcel map created with the parcel map being updated (i.e., updating the visual representation wherein the shape file incorporates updated information, such as provided, edited, or modified attributes associated with the parcel information). The Examiner asserts the disclosure teaches or updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute.
	Additionally and alternatively, the Examiner notes displaying an updated visual representation is achieved in the same manner as described in displaying a visual representation above since the display is based on the attributes linked to the shape file. An updated visual representation is merely a duplication of parts (i.e., a repetition of steps) as related to displaying a visual representation. The visual display is based on the attributes linked to the shape file. The attributes may be updated manually or automatically. As a result of updating the linked attribute data, either manually or automatically, the shape file displayed will be based on the updated attribute data. The difference in attributes, or what the attributes are, does not change how the method displays/updates a shape file based on the attributes. Displaying a shape file based on attributes may be performed for any number of attributes without changing how the step of displaying/updating the visual representation is performed. Changing the number of attributes or what the attributes are does not change how the method displays/updates a shape file based on the attributes. As such, Pearcy teaches or suggests the broadest reasonable interpretation. 
	In summary, Pearcy discloses: shape files comprising various levels of data; a shape file comprising a polygon defining a parcel; shape files comprising parcel geometry and several related attributes, such as the parcel number and owner name; checking parcel data based on a map view of the associated region; comparing parcel borders with borders of a map view of the associated region; polygons having a plurality 
	The Examiner notes Pearcy was cited as the initial reference instead of Klawinski in view of the complete disclosure of the pending application, prosecution history, and substantially similar copending applications. While the data being a contract and securing a lease based at least in part on said visual representation, may arguably be interpreted as being obvious to one of ordinary skill in the art in view of the disclosure of Pearcy to ensure a decision to lease the property was based on accurate information while providing a visual means to evaluate the area, in order to expedite compact prosecution, the Examiner notes Pearcy does not appear to explicitly recite the data being a contract, the largest contiguous area in which all values of identified particular attributes of said shape files are the same in the context of securing a lease, and securing a lease based at least in part on said visual representation.  
	However, Klawinski — which teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry — discloses (while additional portions of the limitations and corresponding disclosure by Klawinski is referenced to provide context, the portions of the limitation in italics are what has not already been addressed by Pearcy):
	receiving data from one of said users, received data being a contract and comprising said tract code and a second attribute;
	[lease data management systems track information that pertains to areas on Earth. The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually. To perform this task currently, systems require a draftsperson draw each lease and then gather the information from the database for visualization (0006); A lease is comprised of one or more tracts of land. A lease includes information such as the grantor, grantee, expiration, and other terms of the lease. Leases may include any number of cross-reference information without departing from the spirit of the present invention (0021, 0042); linking lease information to a spatial feature or tract (0044-0051)]
	storing in a data store a plurality of shape files within a geographic region, 
wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
	[the system stores information on entities such as tracts, leases, prospects, units, wells, and properties. These various types of information are referred to as entity types (0018, 0036, 0040, 0046); Tracts are the lowest level database entity that may be visualized on a map (0043); a spatial feature may be associated with a tract (0044, 0046); A tract represents a piece of land, typically with a specific set of ownership rights (0020); The system may store the spatial feature, a unique identifier, and data associated with the tract (0048, 0054, Fig. 4; see also 0006); A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); building a spatial feature for a database entity [i.e. a tract or a lease] (0026); In a preferred embodiment, the spatial feature is stored in the same table as the tract entity (0054); the database entity spatial feature is stored along with the database entity [i.e. a tract or a lease] it represents  (0063); The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040); The application logic collects a set of spatial features for each of the tract entities (0061; see generally, 0057-0071, Fig. 6, Fig. 7 discussing receiving relevant information in order to rebuild spatial features based on a change in data)]
	storing in a data store a plurality of shape files within a geographic region, 
wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, 
	[A tract represents a piece of land, typically with a specific set of ownership rights (0020); A lease is comprised of one or more tracts of land. A lease includes information such as the grantor, grantee, expiration, and other terms of the lease. Leases may included any number of cross-reference information without departing from the spirit of the present invention (0021); A prospect represents an area covered by a group of leases covering a specified area. For example, a company may determine a portion of a county should be leased for minerals (0022)] As described by Klawinski, a lease is comprised of one or more tracts of land, and a prospect may i.e., a plurality of tracts for the same lease). Additionally, the disclosure as related to determining a portion of a county should be leased for minerals suggests a portion of a county may comprise a plurality of tracts.   
	further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information; 
	[A tract represents a piece of land, typically with a specific set of ownership rights (0020); The system may store the spatial feature, a unique identifier, and data associated with the tract (0048, 0054, Fig. 4; see also 0006)]
	Additionally, the Examiner notes the disclosure as related to, “comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file,” may be applied to the limitation as related to, “each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, further, each shape file of said plurality of shape files comprising a first attribute and a unique tract code, said first attribute comprising current ownership information”
	Klawinski further discloses:
	comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
tables for relating and storing information on tract, lease, and prospect entities as shown in conjunction with FIG. 3 (0029, 0040, Fig. 3); Prospects are comprised of one or more leases (0041); Prospects 304, Leases 306, and Tracts 308 exist as tables in Client-Server Database 208. The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040)]
	Additionally, Klawinski further discloses:
	receiving attribute date keyed in by a user; 
	[A web browser or custom application serve as examples of user interface logic (0030); User Interface 204 includes forms for the user to enter query information and to complete data entry for tasks of the LDMS (0035); in a tract-based system a tract is only entered once and used by multiple leases. In a lease-based LDMS, data entry focuses on the lease level and a tract may have to be re-entered for each lease (0018; see also 0019 discussing a hierarchical relationship between entities as related to tracts)]	 
	comparing party information of said data to said current ownership information; linking said second attribute to said particular shape file if said party information matches one or more owners of said current ownership information of said particular shape file; and 
	[tables for relating and storing information on tract, lease, and prospect entities as shown in conjunction with FIG. 3 (0029, 0040, Fig. 3); Prospects are comprised of one or more leases (0041); Prospects 304, Leases 306, and Tracts 308 exist as tables in Client-Server Database 208. The table for each entity type includes the information that is customarily associated with each entity type and information for cross referencing the entities to other database entities (0040)]
	[displaying a visual representation of a particular shape file on displays viewable by users]...updating said visual representation on said displays to said users, said updated visual representation comprises said particular shape file incorporated with said second attribute; and 
	[a method and program product for enhancing tract-based lease data management systems (LDMS) with geographic data is provided, wherein users of the LDMS link a spatial feature to a LDMS entity and the LDMS entity automatically updates and rebuilds all dependent entities. In this way, the complexity of the LDMS is minimized and enables visual reports and maps to be generated (0017); the client-server database application allows clients to connect to the database, either directly or indirectly, to query, add, update, or delete information (0028); a tract entity is specified to be linked with the spatial feature (0046); a process for rebuilding spatial features in response to a change to information associated with a database entity [i.e., a lease or tract] (0056-0063, Fig. 6, Fig. 7; 0017)] 
	As such Klawinski discloses: a lease management system stores and tracks information associated with an entity; an entity may be a lease or a tract; information associated with leases and tracts include a unique identifier, ownership, ownership rights, the grantor, the grantee, expiration of leases, terms of the lease, and information customarily associated with a lease or a tract; gathering information associated with leases and tracts for visualization; building a shape file for the entity [i.e., a tract or a lease]; a shape file may represent information associated with tracts and leases; using 
	Particularly regarding:
	securing a lease based at least in part on said visual representation.  
	While Klawinski does not appear to explicitly recite the language of a physical step of securing a lease based at least in part on said visual representation, Klawinski discloses:
	[Lease data management systems track information that pertains to areas on Earth. The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually. To perform this task currently, systems require a draftsperson draw each lease and then gather the information from the database for visualization (0006; see also 0005); a prospect entity is a parent entity to lease and tract entities (0019, 0025); A prospect represents an area covered by a group of leases covering a specified area. For example, a company may determine a portion of a county should be leased for minerals (0022)] While Klawinski does not appear to explicitly recite the step of securing a lease, the disclosure explicitly teaches using visual reports to determine a portion of a county should be leased for minerals. The Examiner asserts it would be obvious for one of ordinary skill in the art to perform the step of securing a lease based at least in part on a visual representation of a report associated with track information comprising property information, including ownership information and expiration of leases in view of the disclosure of Klawinski as related to providing visual reports on track information, such as ownership and expiration of leases (0006); a draftsperson drawing each lease and then gather the information from the database for visualization (0006); a prospect entity is a parent entity to lease and tract entities (0019); and a prospect representing an area covered by a group of leases covering a specified area. For example, a company may determine a portion of a county should be leased for minerals (0022) teaches or suggests the broadest reasonable interpretation of securing a lease based at least in part on the visual representation, particularly in view of the disclosure of Pearcy.
	Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Pearcy and Klawinski is that Pearcy does not appear to explicitly recite the received data being a contract and securing a lease based at least in part on said visual representation. 
Klawinski with the system and method for tracking parcel data acquisition and data associated with parcel geometries of Pearcy would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the system and method disclosed by Klawinski and the functionalities of the elements of the system and method disclosed by Pearcy do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using visual reports to determine a portion of a county should be leased for minerals (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to provide a method and program product for enhancing tract-based lease data management systems (LDMS) with geographic data (Klawinski 0017), stores information on entities such as tracts, leases, prospects, units, wells, and properties (Klawinski 0018), provide a new and improved lease data management system that includes spatial capability (Klawinski 0006), track information that pertains to areas on Earth, maintain information such as ownership and expiration of leases, wherein reports on this information are better understood visually (Klawinski 0006), and identify prospects and Klawinski 0019, 0022).
	The combination of Pearcy in view of Klawinski does not appear to explicitly recite the limitations as related to a largest contiguous area in which all values of identified particular attributes of said shape files are the same in the context of securing a lease.
	However, Drillinginfo — which teaches leasing and title acquisition tools — discloses:
	wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same, 
	[DI Land gives you all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning (pg. 1, Your complete land toolkit); Use LandTrac Leases to quickly identify open acreage. We have drawn out lease polygons on the map for you in over 275 counties spanning a dozen plays. Search your target area, then group by Grantee, Next Expiration Date or Final Expiration Date to easily identify opportunities (pg. 1 LandTracs Find open acreage; see also pgs 4-5 illustrating a map comprising polygons representing counties in a state (i.e., the largest contiguous area in which the attribute of the county is the same)]
	The Examiner notes the disclosure of Drillinginfo as related to a map in over 275 counties and the illustration of a map comprising counties in a state teaches the broadest reasonable interpretation of the aspect of a shape representing the largest contiguous area in which all values of identified particular attributes of said shape files are the same, and teaches the interpretation as related to a disclosed embodiment described by the instant specification, wherein a polygon can represent the largest contiguous area having the same attributes, wherein an attribute is any piece of information or data that can be associated with one or more polygons, including, but not limited to state and county (see instant specification at 0039, stating [emphasis added], ”An attribute 701 is any piece of information or data that can be associated with one or more polygons 603. Polygon 603 can each represent the largest contiguous area having the same attributes 701. Each polygon 603 can have a unique identifier to associate attributes 701 with polygon 603. In one embodiment, one or more attributes 701 can be combined to form unique identifier. Attributes 701 can include, but are not limited to, state, county, abstract, tract, land and/or mineral owner name, property address, lease status, lease expiration, lessor, lessee, and/or lease date, offset provision, offset provision status, geographic relationship to a particular shape 502, and/or geographic relationship to a particular landmark).
	Drillinginfo further discloses:
	wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same,
	[Use LandTrac Leases to quickly identify open acreage. We have drawn out lease polygons on the map for you in over 275 counties spanning a dozen plays. Search your target area, then group by Grantee, Next Expiration Date or Final Expiration Date to easily identify opportunities (pg. 1 LandTracs Find open acreage)]  teaches or suggests grouping results illustrated on the map by polygons in which all values of identified particular attributes are the same not only in the context of illustrating the attributes of state and county being the same, but by grouping by particular attributes for a target area [i.e., the visual representation for areas is different based on different values for identified attributes]; identifying major players in a region based on plotting the leases on a map and different colors corresponding to different areas (pg. 1 Leasing Data Get a head start on the courthouse; see also pg. 2 DI Rigs discussing seeing drilling activity in one simple glance via GPS units and manipulating the data in Map or Table view; see also pg. 2, Oklahoma Land Data, discussing searching OCC Regulatory Apps & Orders to locate present and historical rulings to uncover field rules for specific locations and to see all of the people/entities affected by rulings)
	The Examiner asserts the disclosure of Drillinginfo, particularly in view of the disclosure of the combination of Pearcy and Klawinski, teaches or suggests the broadest reasonable interpretation of shape files within a geographic region, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same.
	Additionally, Drillinginfo further discloses:
	securing a lease based at least in part on said visual representation.  
	[DI Land gives you all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning. With our world class leasing and title acquisition tools, you spend less time in the courthouse and more time closing deals (pg. 1, Your complete land toolkit; see also pg. 3, Permits & Pre-Permits discussing using permit information to locate depth trends and verify expired leases are truly viable prospects); Find Working Interest Owners, Royalty and ORRI interest owners on Texas producing properties, along with the owner’s name and address. Export the information to Excel, then use Google or 411 to locate their number and have them on the phone in minutes (pg. 2 Mineral Ownership Information Contact Texas Mineral owners without having to run records); If you’re looking to acquire acreage, use our complete database of land, well and production information to efficiently evaluate and compare deals, and quickly make decisions (pg. 2, Drillinginfo Marketplace Get your deals in front of thousands of people for free)] Additionally, the Examiner notes Drillinginfo teaches leasing and title acquisition tools. As such, the Examiner asserts the disclosure teaches or suggests securing a lease based at least in part on said visual representation.
	The Examiner interprets the disclosure of Drillinginfo, particularly in view of the disclosure of the combination of Pearcy and Klawinski, as teaching or suggesting the broadest reasonable interpretation of shape files within a geographic region, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same. This interpretation is consistent with the disclosure of the instant specification (see instant specification at 0039) and consistent with Applicant’s arguments. As described by the instant specification, a polygon may represent the largest contiguous area having the same attributes, wherein the attributes may include the state and county associated with each polygon (see instant specification at 0039). The only other reference to contiguous see instant specification at 0048). As such, as described by the instant specification, a map of an area comprising polygons for identified particular attributes of state and county may be interpreted as a map of an area within a geographic region comprising shape files associated with polygons comprising identified particular attributes of count and state, wherein each shape file of said plurality of shape files represents the largest contiguous area in which all values of identified particular attributes of said shape files are the same (i.e., each polygon represents a county within the state, which may be interpreted as the largest contiguous area in which the values of the state and county attributes are the same)..[See also Applicant Remarks, 11 /24/20, pgs. 2-3; and see also the discussion of claim interpretation in previous Office Actions] 
	Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Drillinginfo teaches leasing and title acquisition tools. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Drillinginfo and the combination of Pearcy and Klawinski is that combination of Pearcy in view of Klawinski does not appear to explicitly recite the limitations in the context of a largest contiguous area in which all values of identified particular attributes of said shape files are the same. 
Drillinginfo and the disclosure of improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry of Klawinski with the system and method for tracking parcel data acquisition and data associated with parcel geometries of Pearcy would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the leasing and title acquisition tools disclosed by Drillinginfo, the system and method disclosed by Klawinski, and the functionalities of the elements of the system and method disclosed by Pearcy do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of leasing and title acquisition tools (as taught by Drillinginfo) and the features of using visual reports to determine a portion of a county should be leased for minerals (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to group results in a target area by particular attributes to easily identify opportunities (Drillinginfo pg. 1 LandTracs Find open acreage), find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners (Drillinginfo pg. 1, Your complete land toolkit), draw out lease polygons on the map based on counties in states Drillinginfo pg. 1 LandTracs Find open acreage; see also pgs 4-5 illustrating a map comprising polygons representing counties in a state), manipulate the data in Map or Table view (Drillinginfo pg. 2 DI Rigs), identify major players in a region based on plotting the leases on a map and different colors corresponding to different areas (Drillinginfo pg. 1 Leasing Data Get a head start on the courthouse; see also Drillinginfo pg. 2 DI Rigs discussing seeing drilling activity in one simple glance via GPS units), and provide all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning (Drillinginfo pg. 1, Your complete land toolkit; see also pg. 3, Permits & Pre-Permits discussing using permit information to locate depth trends and verify expired leases are truly viable prospects; see also Drillinginfo pg. 2 Mineral Ownership Information Contact Texas Mineral owners without having to run records; see also Drillinginfo pg. 2, Drillinginfo Marketplace Get your deals in front of thousands of people for free).

	Regarding claim 3, (Original) The method of claim 1 
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 1.
	Pearcy further discloses:
	wherein said contract is a partial conveyance.  
	[easements may be stored with associated parcel data (c16:25, c27:20-25, Fig. 28); a shape file may comprise right-of-way information (c35:14-21); storing information on legal restrictions associated with a use of the parcel data (claim 11); and the general 
	Additionally, Klawinski further discloses: 
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.
	
	Regarding claim 4, The method of claim 3 
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 3.
	Pearcy further discloses:
	wherein said second attribute is a right of way.  
	[easements may be stored with associated parcel data (c16:25, c27:20-25, Fig. 28); a shape file may comprise right-of-way information (c35:14-21)]

	Regarding claim 5, The method of claim 1 
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 1.
	Klawinski further discloses:
	wherein said contract comprises a mineral conveyance.  		
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022)]
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 6, The method claim 5 
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 5.
	Klawinski further discloses:
	wherein said mineral conveyance comprises a reversion.  
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually (0006, 0021)]
	Additionally, a reversion, in real property, is the return to the grantor or his/her heirs of real property after all interests in the property given to others has terminated. A lease is a contract covering a period of time, after which all interests in the property return to the grantor (i.e., after the expiration of the lease, the rights conveyed in the lease from the grantor/lessor to the grantee/lessee revert back to the grantor/lessor). Reversion is an inherent part of a lease.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

claim 7, The method of claim 6 
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 6.
	Klawinski further discloses:
	wherein said second attribute is a reversion condition.  
	[A lease may be associated with a specified area and specified rights, such as a portion of a county leased for minerals (0022); The information maintained includes things such as ownership and expiration of leases. Reports on this information, such as expiration reports, are better understood visually (0006, 0021)] 
	Additionally, a reversion, in real property, is the return to the grantor or his/her heirs of real property after all interests in the property given to others has terminated. A lease is a contract covering a period of time, after which all interests in the property return to the grantor (i.e., after the expiration of the lease, the rights conveyed in the lease from the grantor/lessor to the grantee/lessee revert back to the grantor/lessor). Reversion is an inherent part of a lease. Reaching the end of the period of a lease (i.e., reaching the expiration of a lease) may be interpreted as meeting the broadest reasonable interpretation of a reversion condition.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 1 applies here, as well.

	Regarding claim 13, A non-transitory computer-readable storage medium comprising a computer readable program code embodied therein, wherein the computer readable program code is adapted to be executed to implement the method of claim 1.  
	The combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 1.
	Pearcy further discloses:
	[a computer system for implementing various embodiments of a system and method for parcel data acquisition and tracking, wherein the system may comprise components such as a CPU with an associated memory medium storing program instructions executable by the CPU (c4:56-64, Fig. 1, Fig. 2a, Fig. 2b; see also c5:4-40 discussing the system and non-volatile memory medium, c35:50-66, c36:5-13)]

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Drillinginfo, and further in view of Peter Hosey and S. Jordan Smith (Are We There Yet? The Start and Finish of an Oil and Gas Lease presented at the UT School of Law on 4/8/2011) (hereinafter referenced as, “Hosey”).
	Regarding claim 8, The method of claim 7, wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.  
	While the combination of Pearcy, Klawinski, and Drillinginfo teaches the limitations of claim 7, which comprises teaching a reversion comprising a time period by teaching lease terms and expiration information, the combination of Pearcy, Klawinski, and Drillinginfo does not appear to explicitly recite (note the portion in italics is what has not been addressed), wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.
	However, Hosey — which is directed to aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works — discloses:
	wherein said reversion condition comprises a time period and conditions upon which a mineral exploration must commence to avoid a reversion.  
	[aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works (Hosey, page 4); aspects of a lease, including reversion conditions of a time period upon which exploration must commence to avoid a reversion (see Hosey, page 10, discussing the termination of a lease prior to the end of the primary term if the lease requires that drilling operations be commenced within a certain time after the effective date of the lease)]
	Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Drillinginfo teaches leasing and title acquisition tools. Hosey teaches aspects associated with oil and gas leases, including when a lease starts and ends and how a lease works. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the disclosure of the combination of Pearcy, Klawinski, and Drillinginfo and the disclosure of Hosey is that the combination of Pearcy, Klawinski, and Drillinginfo does not appear to explicitly recite a reversion condition comprising a time period and conditions upon which a mineral exploration must commence to avoid a reversion. 
Hosey with the combination of Pearcy, Klawinski, and Drillinginfo would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the system and method disclosed by Hosey and the functionalities of the elements of the system and method disclosed by the combination of Pearcy, Klawinski, and Drillinginfo do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a reversion condition comprising a time period and conditions upon which a mineral exploration must commence to avoid a reversion (as taught by Hosey), the features of leasing and title acquisition tools (as taught by Drillinginfo), and the features of improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to identify nonmonetary consideration, such as an affirmative drilling obligation (Hosey, pg. 4), to identify when parties may be bound through an agreement which satisfies the Statute of Frauds and contains all of the essential terms Hosey, pg. 9), and for parties to a lease to know when the real property rights in the substances covered by the lease become vested in the lessee and when the leasehold interest held by the lessee terminates so that the underlying mineral estate is no longer encumbered by the lease (Hosey pg. 10)

	Regarding claim 9:	
NOTE: Regarding, “wherein said shape file comprises a first visual characteristic if an expiration of said time period is within a predetermined warning time, and said shape file comprises a second visual characteristic if an expiration of said time period is not within a predetermined warning time,” the Examiner notes that, claim 9 comprises contingent limitations associated with the claimed functions, wherein the claimed functions are contingent on the language in bold, above. The Examiner notes, in method claims, only steps that must be performed are considered in interpreting the claims, so contingent limitations should not be given any weight. See MPEP 2111.04 Nonetheless, while the limitations above are interpreted as comprising contingent limitations, the limitations are addressed by prior art below. Additionally, the Examiner notes the specification does not reference, “a warning time,” and does not include a discussion of an exemplary embodiment comprising a shape file comprising a first or second visual characteristic if an expiration of said time period is or is not within a predetermined warning time, as claimed. While the modifier of, “warning,” may be intended to convey a message regarding a predetermined time, the modifier does not result in a functional relationship, and the Examiner interprets the claim as being directed to shape files comprising first and second visual characteristics based on an expiration of a time period as related to a predetermined time.
	 
	(claim 9) The method of claim 8
	The combination of Pearcy, Klawinski, Drillinginfo, and Hosey teaches the limitations of claim 8.
	Drillinginfo further discloses:
	further wherein said shape file comprises a first visual characteristic if an expiration of said time period is within a predetermined warning time, and said shape file comprises a second visual characteristic if an expiration of said time period is not within a predetermined warning time.  
	[finding mineral ownership information and owner information associated with land (page 2, Mineral Ownership Information); displaying a visual representation of tracts of land in the context of county maps, wherein the land tracts may be color-coded based on attributes, such as the Grantee, Next Expiration Date, or Final Expiration Date to easily identify opportunities (page 1, LandTracs)] The Examiner notes the specification does not include a discussion of an exemplary embodiment comprising a shape file comprising a first or second visual characteristic if an expiration of said time period is or is not within a predetermined warning time, as claimed. The Examiner interprets the attributes of Next Expiration date or Final Expiration Date as a predetermined warning time. 
	Drillinginfo further discloses:
	[plotting leases on a map in different colors to identify the major players in the region, see typical royalty interests, find out lease terms, and much more (page 1, Leasing Data); find critical, time-sensitive county records (page 1, DI County Scans); color-coding visual representations by attribute characteristics and view the GPS latitude and longitude, contractor, draw works, horse power, and operator of each rig (page 2, DI Rigs); ensure drilling isn’t planned on your prospect, verify expired leases are truly viable prospects, and view plats showing tract and lease ownership information, receive advanced notice of possible drilling (page 3, Permits & Pre-Permits)]
	Applying the disclosure to the instant limitations, Drillinginfo discloses that Land tracts can be represented with different colors for leases expiring within the current calendar quarter (or any desired time range) so one in the art can know when tracts of land may be up for lease (pages 4-5, LandTrac Lease Status), and describes examples comprising: displaying tracts of land on a map in different colors by lease expiration date; displaying a shape file having a first visual representation (red) if an expiration of said time period is within a predetermined warning time (scheduled for 2012 release) (pages 4-5, LandTrac Lease Status); displaying a shape file having a second visual characteristic (white) if an expiration of said time period is not within a predetermined warning time (not scheduled for 2012 release) (pages 4-5, LandTrac Lease Status)] The Examiner asserts the disclosure of Drillinginfo discloses multiple examples that teach or suggest the broadest reasonable interpretation of the claim.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 8 applies here, as well.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pearcy, in view of Klawinski, in view of Drillinginfo, and further in view of Shell Oil Co. v. Stansbury, 401 S.W.2d 623 (Tex. Civ. App. 1966) (hereinafter referenced as, “Shell Oil”).
	Regarding claim 10, The method of claim 1 
	The combination of combination of Pearcy, Klawinski and Drillinginfo teaches the limitations of claim 1.
	While the combination of combination of Pearcy, Klawinski and Drillinginfo teaches claim 8, which comprises, “wherein said reversion condition comprises a time period,” the combination of combination of Pearcy, Klawinski and Drillinginfo does not appear to explicitly recite the attribute of an offset provision comprising a distance.
	However, Shell Oil — which teaches aspects associated with oil, gas, and mineral leases — discloses (note the portion in italics is what has not been addressed):
	wherein said second attribute is an offset provision comprising a distance and a time period.  
	[offset provisions in a lease and the relationship of an obligation to a reversion condition and an offset distance in the context of time periods and distances associated with the requirement of drilling offset wells (pages 6-7; see also page 5 notes 3-5)] 
	The Examiner notes the example discussed by Shell Oil of lease provisions requiring the drilling of offset wells based on a time period and distance is similar to the disclosure of the instant specification, wherein, “An offset provision requires a lessor create a mineral extraction point on the leased within a predetermined period of time if another mineral extraction point is established within a predetermined distance from the property,” (0051). 
	Pearcy teaches a system and method for tracking parcel data acquisition and data associated with parcel geometries. Klawinski teaches improved tract-based lease data management systems that allow for rendering maps of database entities with reduced data entry. Drillinginfo teaches leasing and title acquisition tools. Shell Oil teaches aspects associated with oil and gas leases. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the disclosure of the combination of Pearcy, Klawinski, and Drillinginfo and the disclosure of Shell Oil is that the combination of Pearcy, Klawinski, and Drillinginfo does not appear to explicitly recite an offset provision comprising a distance and a time period. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of an offset provision comprising a distance and a time period of Shell Oil with the combination of Pearcy, Klawinski and Drillinginfo would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately. Since the functionalities of the elements of the disclosure of Shell Oil and the functionalities of the elements of the system and method disclosed by the combination of Pearcy, Klawinski and Drillinginfo do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an offset provision comprising a distance and a time period (as taught by Shell Oil), the features of leasing and title acquisition tools (as taught by Drillinginfo), and the features of using visual reports to determine a portion of a county should be leased for minerals (as taught by Klawinski) with the system and method for tracking parcel data acquisition and data associated with parcel geometries (as taught by Pearcy) in order to provide a method and program product for enhancing tract-based lease data management systems (LDMS) with geographic data (Klawinski 0017), provide a new and improved Klawinski 0006), track information that pertains to areas on Earth, maintain information such as ownership and expiration of leases, wherein reports on this information are better understood visually (Klawinski 0006), identify prospects and make a determination to lease a property based on visual reports of property data, such as ownership and expiration of leases (Klawinski 0019, 0022). group results in a target area by particular attributes to easily identify opportunities (Drillinginfo pg. 1 LandTracs Find open acreage), provide all of the tools you need to find open acreage, ensure that acreage isn’t permitted, run title back to sovereignty and contact the mineral owners – all before leaving the house in the morning (Drillinginfo pg. 1, Your complete land toolkit; see also pg. 3, Permits & Pre-Permits discussing using permit information to locate depth trends and verify expired leases are truly viable prospects; see also Drillinginfo pg. 2 Mineral Ownership Information Contact Texas Mineral owners without having to run records; see also Drillinginfo pg. 2, Drillinginfo Marketplace Get your deals in front of thousands of people for free), identify actions of a reasonably prudent operator regarding drilling activities as related to relevant dates and lease terms (Shell Oil pgs. 4-7, 12-15) and identify damages associated with the action or inaction of parties to a lease (Shell Oil pg. 3).

	Regarding claim 11:
NOTE: Regarding, “wherein said visual representation of said shape file comprises a first visual characteristic if a third attribute is within said distance from said shape field, and said visual representation of said shape file comprises a second visual characteristic if said third attribute is not within said distance from said shape file,” the Examiner notes that, claim 11 comprises contingent limitations associated with the claimed functions, wherein the claimed functions are contingent on the language in bold, above. The See MPEP 2111.04 Nonetheless, while the limitations above are interpreted as comprising contingent limitations, the limitations are addressed by prior art below.

	(claim 11) The method of claim 10 
	The combination of Pearcy, Klawinski, Drillinginfo, and Shell Oil teaches the limitations of claim 10.
	Pearcy further discloses:
	wherein said visual representation of said shape file comprises a first visual characteristic if a third attribute is within said distance from said shape field, and said visual representation of said shape file comprises a second visual characteristic if said third attribute is not within said distance from said shape file.  
	[geographic information, tabular data, and attributes associated with a shape file, such as a polygon (c8:30-47); examining the location of nodes of a polygon in relation to other nodes of other polygons in the same feature class and in relation to a predefined threshold…to improve the aesthetics of the parcel features (e.g., as shown on a resulting parcel map 400) (c8:48-67); projecting parcel data and parcel boundaries based on distance from street centerlines (c8:13-35), counting voids in relation to a threshold to remove street features and complex polygons from a parcel map (c13:5-20); using criteria to remove polygons with complex/auxiliary features, such as removing a polygon based on the number of voids in relation to a threshold distance (c13:5-36)] The Examiner asserts the disclosure of Drillinginfo teaches or suggests the broadest reasonable interpretation of said visual representation of said shape file comprises a first visual characteristic if a third attribute is within said 
	Additionally, Drillinginfo further discloses:
	wherein said shape file comprises a first visual characteristic if an expiration of said time period is within a predetermined warning time, and said shape file comprises a second visual characteristic if an expiration of said time period is not within a predetermined warning time.  
	[finding mineral ownership information and owner information associated with land (page 2, Mineral Ownership Information); displaying a visual representation of tracts of land in the context of county maps, wherein the land tracts may be color-coded based on attributes, such as the Grantee, Next Expiration Date, or Final Expiration Date to easily identify opportunities (page 1, LandTracs); plotting leases on a map in different colors to identify the major players in the region, see typical royalty interests, find out lease terms, and much more (page 1, Leasing Data); find critical, time-sensitive county records (page 1, DI County Scans); color-coding visual representations by attribute characteristics and view the GPS latitude and longitude, contractor, draw works, horse power, and operator of each rig (page 2, DI Rigs); displaying tracts of land on a map in different colors by lease expiration date; displaying a shape file having a first visual representation (red) if an expiration of said time period is within a predetermined warning time (scheduled for 2012 release) (pages 4-5, LandTrac Lease Status); displaying a shape file having a second visual characteristic (white) if an expiration of said time period is not within a different colors for leases expiring within the current calendar quarter (or any desired time range) so one in the art can know when tracts of land may be up for lease (pages 4-5, LandTrac Lease Status)] The Examiner asserts the disclosure describes multiple examples that teach or suggest the limitations.
	The Examiner notes the limitations are claimed in a manner in which the motivation and rationale referenced in addressing claim 10 applies here, as well.

	Regarding claim 12, The method of claim 10 
	The combination of combination of Pearcy, Klawinski, Drillinginfo, and Shell Oil teaches the limitations of claim 10.
	Klawinski further discloses:
	wherein said third attribute comprises a location of a well.  
	[enhancing tract-based lease data management systems (LDMS) with geographic data (0017); storing information on tracts and wells in assigning data to a spatial feature, where tracts and wells are included in those spatial features (0018, 0023); Other entities such as units, wells, and properties are related in various ways to the tract, lease, and prospect entities (0023)] 
	Additionally, Shell Oil discloses: 
	[recommended well locations, drilling locations based on right-of-way considerations, drilling locations based on the size of surrounding contiguous acreage (page 15; see also pages 4, 14 discussing well locations associated with leases)]
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WHITE whose telephone number is (469) 295-9109.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




L.WHITE

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689